Citation Nr: 9926559	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-46 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from June 1962 to August 1966.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


FINDINGS OF FACT

1.  The veteran does not suffer from post-traumatic stress 
disorder which is related to his military service.

2.  There is no medical evidence linking depression to the 
veteran's military service.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).  

2.  The veteran's claim of entitlement to service connection 
for depression is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Both issues on appeal involve underlying claims of 
entitlement to service connection.  Service connection may be 
granted for a disorder that was incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Certain disorders, 
including psychoses, are presumed to have been incurred in 
service if it is manifested within a year of separation from 
service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112,1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

I.  Post-Traumatic Stress Disorder

The claims file includes at least one medical diagnosis of 
PTSD with a medical opinion suggesting that the PTSD is 
related to the veteran's service.  Accordingly, the Board 
finds the veteran's PTSD claim to be "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claim.  After reviewing the 
efforts of the RO to obtain information and verification as 
to stressors and observing that VA examinations have been 
afforded the veteran, the Board further finds that the duty 
to assist the veteran has been met.  38 U.S.C.A. § 5107(a).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); 64 
FR 32808, June 18, 1999.

The veteran claims that he suffers from post-traumatic stress 
disorder as a result of events in service.  However, although 
a claimant may report symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).   After reviewing the totality of the 
medical evidence, the Board is unable to find that a finding 
of current PTSD is warranted.  

The Board acknowledges an August 1995 VA psychologist report 
in which the examiner offered the opinion that the veteran's 
experience in Vietnam "catalyzed the development of 
substantial personality disorder and that he had had moderate 
post traumatic stress disorder or similar syndrome that, over 
a thirty year period, has yielded collateral psychosocial 
damage in the form of tremendous social alienation and 
erosion of values, goals, and other adaptive processes."  
However, that psychologist, whose reference to post-traumatic 
stress disorder is couched in vague terms, characterized his 
opinion concerning the impact of Vietnam on the veteran's 
current condition as "admittedly somewhat speculative."  

On the other hand, the veteran recently underwent a VA 
examination in January 1998.  The examiner concluded that the 
veteran did not suffer from post-traumatic stress disorder 
and that the veteran's symptoms could better be explained by 
a combination of major depression, panic disorder, and 
paranoid personality disorder.

In addition, the claims folder contains volumes of medical 
treatment records that document treatment since the early 
1980's for psychiatric/psychological complaints by a number 
of health care providers.  Those records, which include 
various VA treatment records, examination reports, and 
reports of various hospitalizations including 
hospitalizations in February 1994, August 1993, April 1991, 
and November 1981, and which document diagnoses that include 
adjustment disorder, anxiety disorder not otherwise 
specified, personality disorder, and major depression, are 
remarkable for their lack of reference to either post-
traumatic stress disorder or complaints stemming from 
Vietnam.  For example, March 1994 and June 1994 examination 
reports list Axis I diagnosis of depression, but do not list 
or in any way refer to PTSD.  In other words, the totality of 
the evidence appears to fully support the opinion offered by 
the January 1998 VA examiner that the veteran does not in 
fact suffer from PTSD.

The Board also notes that records documenting counseling 
provided by the psychologist who authored the August 1995 
opinion do not appear to document an impression of post-
traumatic stress disorder.  An April 1994 report apparently 
prepared by that psychologist reflects that the veteran 
alternatively blamed Vietnam and his fiancées as the source 
of his problems, but does not provide an impression of post-
traumatic stress disorder or otherwise lend credence to the 
veteran's expressed opinions concerning the origins of his 
distress.  Further, a March 1995 report prepared by that 
psychologist documents an Axis I diagnosis of depressive 
disorder and again contains no reference to post-traumatic 
stress disorder or post-traumatic syndrome.  

Given the lack of references in the veteran's treatment 
records to post-traumatic stress disorder, the speculative 
character of the August 1995 opinion, and the apparent 
inconsistency between that opinion and other relatively 
contemporaneous records of treatment provided by the author 
of that opinion, the Board finds that the January 1998 
medical opinion and the evidence consistent therewith, 
suggesting that the veteran does not currently suffer from 
post-traumatic stress disorder, should be afforded more 
weight than the evidence to the contrary. 

The record includes various communications from the veteran 
and others (including a friend and a family member) which set 
forth their belief that the veteran's psychiatric status has 
been changed due to his military experience.  The Board does 
not doubt the sincerity of these individuals in expressing 
their observations and opinions related to the veteran's 
psychiatric status.  However, the Board must emphasize that 
it may not utilize such lay evidence when considering matters 
of medical diagnosis and/or medical causation.  While the 
claims file does include sufficient evidence to well-ground 
the veteran's PTSD claim, when the competent evidence (both 
pro and con) is weighed, the Board is compelled to conclude 
that the preponderance of the evidence is against a finding 
that the veteran currently suffers from PTSD which is related 
to his military service.  It follows that the provisions of 
38 U.S.C.A. § 5107(b) do not otherwise allow for a favorable 
determination. 

II.  Depression

It is also claimed that the veteran suffers from depression 
which is related to his military service.  The threshold 
question, however, is whether the claim is well grounded.  38 
U.S.C.A. § 5107(a). 

A well-grounded claim for service connection generally 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be competent 
evidence of an incurrence or aggravation of a disease or 
injury in service, as established by lay or medical evidence, 
as appropriate; third, there must be competent evidence of a 
nexus or relationship between the in-service injury or 
disease and the current disorder, as established by medical 
evidence or a medical opinion.  See generally Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply, a 
claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The January 1998 VA examination report reflects Axis I 
diagnoses of major depression and panic disorder with 
agoraphobia.  The Caluza requirement of a medical diagnosis 
of current disability has therefore been met.  However, the 
claims file does not contain medical evidence linking these 
disorders to service.  The veteran's service medical records 
do not reflect the presence of a psychiatric disorder, and 
the veteran's psychiatric status was clinically evaluated as 
normal at the time of discharge examination in August 1966.  
Further, there is no medical evidence of a psychosis within a 
year of the veteran's separation from service.  In fact, the 
first documented reference to major depression appearing in 
the veteran's treatment records is not until many years after 
service.  

The claims file also does not reveal the presence of a 
medical opinion suggesting that depression, or any other 
psychiatric disease (other than post-traumatic stress 
disorder which has been discussed previously) ad its onset in 
service or is in any way causally related to service.  While 
an August 1995 letter by a VA psychologist (discussed 
previously) does suggest that the veteran suffers from post-
traumatic stress disorder, that letter does not reflect an 
opinion linking depression, for example, to service in 
Vietnam or suggesting that depression was secondary to post-
traumatic stress disorder.  The August 1995 opinion also 
makes reference to the development of a personality disorder.  
However, personality disorders do not constitute diseases or 
injuries for disability compensation purposes.  38 C.F.R. 
§§  3.303(c), 4.9.  

The Board is thus presented with medical evidence that the 
veteran currently suffers from depression.  However, the 
medical evidence suggests that it was not manifested during 
service, but many years after discharge from service.  Again, 
the opinions and statements from the veteran and others in 
support of his claim are acknowledged, but lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under section 5107(a).  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  By this decision, the Board is 
informing the veteran that competent medical evidence of 
causation is required to render his depression claim well-
grounded.  38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 
Vet.App. 69 (1995).

As the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).



ORDER

The appeal is denied as to both issues. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

